                                          Case 1:17-cr-00680-CM Document 171 Filed 03/08/19 Page 1 of 7
AO 245B (Rev. 02/ 1&)
           '                  .   Judgment in a Criminal Case (form modified within District on February 22, 2019)
                                  Sheet I



                                                          UNITED STATES DISTRICT COURT
                                                                     Southern District of New York
                                                                                        )
                         UNITED ST ATES OF AMERICA                                      )       JUDGMENT IN A CRIMINAL CASE
                                               v.                                       )
                                                                                        )
                                    MICHAEL WRIGHT                                              Case Number:           17 CR 680-02 (CM)
                                                                                        )
                                                                                        )       USM Number: 79502-054
                                                                                        )
                                                                                        )        Alan Samuel Futerfas
                                                                                        )       Defendant's Attorney
THE DEFENDANT:
liZ! pleaded guilty to count(s)                  -2 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -- - --
• pleaded nolo contendere to count(s)
    which was accepted by the court.
0 was found guilty on count(s)
    after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                                Nature of Offense                                                            Offense Ended

  18 U.S.C. §1343                                Wire Fraud                                                                  8/31/2017           2




        The defendant is sentenced as provided in pages 2 through                       _ _7_ __ of this judgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.
 0 The defendant has been found not guilty on count(s)
 liZ! Count(s) -1-
                 &3            Dis                                               liZ! are dismissed on the motion of the United States.
                   -----------
          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
 or mailing address until all fines , restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
 the defenaant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                         3/7/2019
                                                                                        Date of Imposition of   qgrnent        )

                                                                                                             _lj_//4__k_ /,~'.
        1~      .J ' :
                              ----=-----i\\
                         S9t-:.u'
                                                                                        Signature of Judge


   Ii - C
   \• .._,.._
                         r   ~Er1T
                    LJI ~ < .~                                  ·J

   al   E· ,~EC'dlONICALLY FILED\\                                                       Colleen McMahon, Chief District Court Judge
   ;: ~ --- r: ;;: ___ _                                        I'                      Name and Title of Judge

   11
                               ,ED :_--1,.,<-L       l~
                                           ___,...+:;..-1-- -
                                           .J t .-""-t-
                                                 Z    .
                                                      I ,_,_
                                                                11
                                                                                         3/7/2019
                                                                                        Date
                             Case 1:17-cr-00680-CM Document 171 Filed 03/08/19 Page 2 of 7
AO 245B (Rev. 02/ 18) Judgment in Criminal Case
                      Sheet 2 - Imprisonment

                                                                                                       Judgment - Page      2   of   7
 DEFENDANT: MICHAEL WRIGHT
 CASE NUMBER: 17 CR 680-02 (CM)

                                                             IMPRISONMENT
            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:
                       TWENTY-ONE (21) MONTHS.




       ~    The court makes the following recommendations to the Bureau of Prisons:

  The Court recommends that defendant be designated to a facility in the New York City metropolitan area, preferable in the
  prison camp at Otisville, to facilitate family visitation .



       D The defendant is remanded to the custody of the United States Marshal.

       D The defendant shall surrender to the United States Marshal for this district:
            D at                                    D a.m.      D p.m.       on
                      - - -- - -- - --
            D as notified by the United States Marshal.

       ~    The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

            !!1" before 2 p.m. on       6/10/2019
            D as notified by the United States Marshal.
            D as notified by the Probation or Pretrial Services Office.


                                                                    RETURN
 I have executed this judgment as follows :




            Defendant delivered on                                                        to

  at                                                 , with a certified copy of this judgment.
       - - -- - - -- - - - -- - -

                                                                                                     UNITED ST ATES MARSHAL



                                                                           By
                                                                                                 DEPUTY UNITED STATES MARSHAL
                              Case 1:17-cr-00680-CM Document 171 Filed 03/08/19 Page 3 of 7
AO 245B, (Rev. 02/ 1)!) Judgment in a Criminal Case
                        Sheet 3 - Supervised Release
                                                                                                       Judgment- Page   3    of        7
DEFENDANT: MICHAEL WRIGHT
CASE NUMBER: 17 CR 680-02 (CM)
                                                        SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
                                                                 TWO (2) YEARS.




                                                       MANDATORY CONDITIONS

I.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             1iZ1 The above drug testing condition is suspended, based on the court's determination that you
                  pose a low risk of future substance abuse . (check if applicable)
4.      @ You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.      @ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.      D   You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S .C. § 20901 , et seq.) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

7.      D   You must participate in an approved program for domestic violence. (check if applicable)




 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
                            Case 1:17-cr-00680-CM Document 171 Filed 03/08/19 Page 4 of 7
AO 245,B (Rev. 02(18) Judgment in a Criminal Case
                      Sheet 3A - Supervised Release
                                                                                                Judgment- Page   - --=-- -    of - - -'------
DEFENDANT: MICHAEL WRIGHT
CASE NUMBER: 17 CR 680-02 (CM)

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least I 0
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours .
 10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers ).
 11 . You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
I 2. You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S . probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

                                                                                                           Date _ _ _ _ _ _ _ _ __ _ __
Defendant's Signature
                          Case 1:17-cr-00680-CM Document 171 Filed 03/08/19 Page 5 of 7
AO 245B (Rev. 02/ 18) Judgment in a Criminal Case
                      Sheet 3B - Supervised Release
                                                                                         Judgment- Page ___5__ of       7
DEFENDANT: MICHAEL WRIGHT
CASE NUMBER: 17 CR 680-02 (CM)

                                    ADDITIONAL SUPERVISED RELEASE TERMS
 The Court recommends that the defendant be supervised in the district of residence . In addition to the standard conditions
(except the mandatory drug testing condition, which is waived), the following special conditions apply:
 The defendant will provide the Probation Department with any and all requested financial information and shall not open
any new lines of credit, or incur any new charges, while there remains an outstanding balance on the criminal monetary
penalties. Defendant is to notify the U.S. Attorney's Office and the United States Probation Department of any change in
address.
AO 2458 (Rev. 02/ 18)
                               Case 1:17-cr-00680-CM Document 171 Filed 03/08/19 Page 6 of 7
                        Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                              Judgment - Page _       _,6" ---   of    7
 D EFEND ANT: MICHAEL WRIGHT
 CASE NUMBER: 17 CR 680-02 (CM)
                                                CRIMINAL MONETARY PENALTIES
         The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                         Assessment                   JVT A Assessment*                                                 Restitution
 TOTALS               $ 100.00                    $                                    $                            $



 at!     The determination of restitution is deferred until 6/6/2019              . An Amended Judgment in a Criminal Case {AO 245C) will be entered
         after such determination.

 D       The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

         If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
         the priority order or percentage payment column below. However, pursuant to 18 U.S .C. § 3664(1), all nonfederal victims must be paid
         before the United States is paid.

 Name of Payee                                                             Total Loss**               Restitution Ordered             Priority or Percentage




                                        $                          0.00                                 0.00
                                                                                       $ - - - - - -- - -
  TOTALS                                                                                                  --


  D       Restitution amount ordered pursuant to plea agreement $

  liZl     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
           fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
           to penalties for delinquency and default, pursuant to I 8 U.S .C. § 3612(g).

  D        The court determined that the defendant does not have the ability to pay interest and it is ordered that:

           D   the interest requirement is waived for the          D       fine    D   restitution.

           D   the interest requirement for the        D    fine       •     restitution is modified as follows :


  * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.                                  .                                        .
  ** Findings for the total amount of losses are required under Chapters 109 A, 110, 11 OA, and 113A of Title                 18 for offenses committed on or
  after September 13 , 1994, but before April 23 , 1996.
                            Case
 AO 2458 (Rev. 02/18) Judgment        1:17-cr-00680-CM
                                in a Criminal Case                Document 171 Filed 03/08/19 Page 7 of 7
                      Sheet 6 - Schedule of Payments

                                                                                                           Judgment - Page _   _:_
                                                                                                                               7_     of        7
 DEFENDANT: MICHAEL WRIGHT
 CASE NUMBER: 17 CR 680-02 (CM)


                                                      SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:
 A     fll   Lump sum payment of$        100.00               due immediately, balance due

             •     not later than                                  , or
             •     in accordance with
                                        •   C,
                                                  •    D,
                                                             •      E, or     D F below; or
 B    •      Payment to begin immediately (may be combined with             • c,      DD,or        D F below); or

 C    D      Payment in equal    _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ _ over a period of
                           (e.g., months or years), to commence
                                                             _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

D     D      Payment in equal      _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ _ over a period of
                           (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
             term of supervision; or

E     D      Payment during the term of supervised release will commence within _ _ _ _ _ (e.g. , 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     fll    Special instructions regarding the payment of criminal monetary penalties:

             Defendant shall make restitution in an amount to be determined within 90 days of this judgment. The restitution
             shall be paid to the "Clerk, U.S. District Court for the Southern District of New York," for further disbursement to the
             victim(s). Defendant's restitution obligation is joint and several with his codefendant Craig Carton on Indictment 17
             CR 680 (CM), and with Joseph Meli on Indictment S1 17 CR 127 (KMW) (S.D.N.Y.). The complete terms of
             payment will be set forth in the restitution order that will be filed within 90 days.
Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




~     Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.
       Defendant's restitution obligation is joint and several with his codefendant Craig Carton on Indictment 17 CR 680 (CM),
       and with Joseph Meli on Indictment S1 17 CR 127 (KMW) (S.D.N.Y.).



D     The defendant shall pay the cost of prosecution.

D    The defendant shall pay the following court cost(s):

~    The defendant shall forfeit the defendant's interest in the following property to the United States:
      The Court orders forfeiture in the amount of $346,128.99. (See Forfeiture Order dated March 7, 2019).


Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) NT A assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
